Exhibit 10.23

R.R. DONNELLEY & SONS COMPANY

DIRECTOR RESTRICTED STOCK UNIT AWARD

This Restricted Stock Unit Award (“Award”) is granted as of this XXXXXXXX (the
“Grant Date”) by R.R. Donnelley & Sons Company, a Delaware corporation (the
“Company”), to XXXXX (“Grantee”). This Award is made to Grantee pursuant to the
provisions of the Company’s 2004 Performance Incentive Plan (the “2004 PIP”).
Capitalized terms not defined herein shall have the meanings specified in the
2004 PIP.

1. Grant of Award. The Company hereby credits to Grantee XXXXX restricted stock
units (the “RSUs”), subject to the restrictions and on the terms and conditions
set forth herein. Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.

2. Issuance of Common Stock in Satisfaction of Restricted Stock Units.

(a) Except to the extent otherwise provided in paragraph 2(b) or (c) below, on
each of the first, second and third anniversary of the Grant Date (the “Vesting
Dates”) the number of shares of Common Stock (or, in the Company’s discretion,
cash based on the fair market value of the Common Stock on the date of
distribution) equal to one-third of the RSUs and cash in the amount of Dividend
Equivalents (as defined below) earned with respect to such RSUs pursuant to
paragraph 4 below shall be delivered to Grantee within 60 days of the Vesting
Date in accordance with the terms of the 2004 PIP.

(b) On the date Grantee ceases to be a member of the Board of Directors of the
Company (the “Board”) (and has otherwise separated from service with the Company
within the meaning of Treasury Regulation § 1.409A-1(h)), shares of Common Stock
(or, in the Company’s discretion, cash based on the fair market value of the
Common Stock on the date of distribution) with respect to any remaining RSUs and
cash in the amount of Dividend Equivalents earned with respect to such RSUs
pursuant to paragraph 4 below shall be delivered to Grantee within 60 days of
such separation from service in accordance with the terms of the 2004 PIP.

(c) Upon the Acceleration Date associated with a Change in Control, shares of
Common Stock (or, in the Company’s discretion, cash based on the fair market
value of the Common Stock on the date of distribution) with respect to any
remaining RSUs and cash in the amount of Dividend Equivalents earned with
respect to such RSUs pursuant to paragraph 4 below shall be delivered to Grantee
within 60 days of the Change in Control in accordance with the terms of the 2004
PIP.

(d) Each RSU shall be cancelled upon the issuance of a share of Common Stock (or
cash) with respect thereto.



--------------------------------------------------------------------------------

3. Fractional Shares. Any fractional shares of Common Stock that would otherwise
be deliverable as set forth above, shall be paid in cash based upon the fair
market value of a share of Common Stock on the date of distribution.

4. Dividends. Dividends or other distributions that are payable (other than
dividends or distributions for which the record date is prior to the date
hereof) during the period commencing on the date hereof and ending on the date
on which no RSUs shall remain outstanding (due to issuance of shares of Common
Stock (or cash) in satisfaction of RSUs pursuant to paragraphs 2 and 3) on a
like number of shares of Common Stock as are equal to the number of RSUs then
outstanding shall be credited to a book keeping account for Grantee (the
“Dividend Equivalents”). Such accounts shall be credited quarterly (beginning on
the last day of the calendar quarter in which the first credit to the account
was made) with an amount of interest on the balance (including interest
previously credited) at an annual rate equal to the then current yield
obtainable on United States government bonds having a maturity date of
approximately five years.

5. Rights as a Shareholder. Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of the RSUs.

6. Withholding Taxes.

(a) As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, Grantee shall, upon request by the Company, pay to
the Company such amount of cash as the Company may be required, under all
applicable and allowable laws or regulations, to withhold and pay over as income
or other withholding taxes (the “Required Tax Payments”) with respect to the
Award and any Dividend Equivalents. If Grantee shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to Grantee.

(b) Grantee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award and any Dividend
Equivalents (the “Tax Date”), equal to the Required Tax Payments, or
(3) directing the Company to withhold a number of shares of Common Stock (or
cash) otherwise issuable to Grantee pursuant to this Award and any Dividend
Equivalents having a fair market value, determined as of the Tax Date, equal to
the Required Tax Payments or any combination of (1)-(3). Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by Grantee. No
certificate representing a share of Common Stock shall be delivered until the
Required Tax Payments have been satisfied in full. For purposes of this

 

2



--------------------------------------------------------------------------------

Award and any Dividend Equivalents, the fair market value of a share of Common
Stock on a specified date shall be determined by reference to the closing stock
price in trading of the Common Stock on such date as reported in the New York
Stock Exchange-Composite Transactions, or, if no such trading in the Common
Stock occurred on such date, then on the next preceding date when such trading
occurred.

7. Miscellaneous .

(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b) This Award shall be governed in accordance with the laws of the State of
Illinois.

(c) This Award shall be binding upon and inure to the benefit of any successor
or successors to the Company.

(d) Neither this Award nor the RSUs nor any rights hereunder or thereunder may
be transferred or assigned by Grantee other than by will or the laws of descent
and distribution.

(e) The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement, the RSUs
or the Dividend Equivalents. This Agreement and the RSUs are subject to the
provisions of the 2004 PIP and shall be interpreted in accordance therewith.

(f) This Award is intended to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder. This Award shall be administered and interpreted to the extent
possible in a manner consistent with the intent expressed in this paragraph. If
any compensation or benefits provided by this Award may result in the
application of section 409A of the Code, the Company shall, in consultation with
you, modify this Award as necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such section
409A of the Code or in order to comply with the provisions of section 409A of
the Code.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company By:  

 

Name:   Heidi Marnoch Title:   SVP, Comp and Benefits

 

Accepted:  

 

  [Grantee Signature]